GLADNEY, Judge.
This case was consolidated for the purpose of trial with Steadman v. Monroe *342Concrete Company, Inc., La.App., 120 So.2d 336, in which it was held the plaintiff therein failed to establish liability on the part of the defendant. The ruling is controlling in this case wherein Henry Stead-man, Jr. sues for recovery of damages for the property loss of his automobile driven by his father, Henry Steadman, when involved in the accident giving rise to this litigation.
The judgment from which appealed is reversed, annulled and set aside, and plaintiff’s demands are rejected at his costs.